DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 6 May 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-9, and 11-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The current best prior art of record, US 2020/0061267 to Uennignmann et al., US 2012/014229 to Kearsley et al., and US 10,080,828 to Wiesener et al. all disclose various heart pumps comprising percutaneous leads. The leads all comprise components known in the art to provide execution of the necessary functions of a blood pump for treatment of a heart. However, while the aforementioned prior art does include various sensors for monitoring, the sensors are of a different type and purpose in comparison to the instant application. Specifically, the instant application requires an electrode-based sensor for detecting acceleration and/or electrical signals of the heart. In contrast the prior art of record discloses pulse oximeter sensors that use radiation to measure the blood pressure of a patient. Consequently, it would not have been obvious to one of ordinary skill to specify the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792